On Rehearing.
STAKELY, Justice.
On application for rehearing the petitioner takes the position that we failed to give sufficient consideration to subsection 5 of § 827(1-6), Title 7, 1955 Cumulative Pocket Part, Code of 1940. We set out subsection 5 as follows:
“§ 827(5). ‘Court reporter’ defined; penalty for failure to transcribe and file testimony. — The term ‘court reporter’ as used in this law shall mean any person who shall be received and accepted by the court during the trial of a case, with the duty to record the testimony of witnesses in shorthand or stenotype notes for the purpose of preserving the testimony, whether such court reporter shall be an official court reporter or not; and any court reporter failing to transcribe and file testimony, pursuant to the terms of this law, shall be subject to discipline on the part of the court as and for a contempt of court.”
Before discussing the statute we call attention to the answer of Judge Giles which contains, among other things, the following:
“In the opinion of this respondent the only act creating the office of official stenographer or court reporter of Jefferson County for civil cases at law in the Circuit Court (Birmingham Division), was the act of March 14, 1901 (Acts of 1901, page 2255), which was repealed by local acts of 1939, page 175, and since such repeal no such of*439fice has been in existence. Furthermore, for many years prior to the trial of case No. 43318-X in the Circuit Court of Jefferson County, Alabama, at law (the case in said Circuit Court from which the appeal described in the petition for mandamus was taken), and during the trial of said case, there was no person who had been elected or appointed to the office of official stenographer or court reporter of Jefferson County (for cases at law) under said Act of March 14, 1901, and at the time of said trial and for many years prior thereto all reporting of civil cases at law in the Circuit Court of Jefferson County, at Birmingham, was accomplished by private court reporting firms or individuals (among whom was said Mr. Thomas Meador), who became official reporters in such cases at law only under the act shown in Section 827(2), Title 7, in the cumulative pocketpart of the Alabama Code of 1940, when voluntarily assuming under said act the duties of reporter.”
The facts set forth in the answer of Judge Giles are not controverted and we subscribe to his opinion in the answer which has been set forth.
Section 827(5) is by its own terms a definitional statute. It defines the terms used in the preceding sections of the act and in our judgment relates to the construction of those sections. Thus by § 827(2) among other things is it made clear that an unofficial reporter, though a private contractor, shall to the same extent as an official reporter (a) “promptly transcribe” the evidence on payment of the prescribed fees, (b) that he “shall not be required to perform any part of such services until payment in full is assured * * * ”, and (c) that his fee shall be that prescribed by the statute. In the absence of § 827 (5) or some equivalent, no system would be available to cover the reporting of civil cases at law in a county which has no official reporter. For example, in the absence of this section, a private contractor or unofficial reporter in such a county could charge excessive fees. It is § 827(5) which protects against such an abuse. To state the proposition a little differently, § 827(5) merely places the burden and the benefits of the preceding statutory sections on the unofficial reporter or private contractor. We are concerned here with a constitutional question and the effect of § 827(5) is that for purposes of applying the provisions of the reporter statute, the official reporter and the private contractor shall be treated alike. They have the same duties and the same privileges and they are to be paid on the said basis. But we do not consider that § 827(5) abolishes the natural distinction relevant for present constitutional purposes between official reporters and private contractors. There is nothing in the constitution, as we indicated in the original opinion, which says that for the purposes of applying the provisions of the constitution, the official reporter and the private contractor must be treated alike. Accordingly we do not consider that § 827(5) in any way disturbs the holding of this court that the pertinent statute, as applied to the private contractor, is constitutional.
Application for rehearing is denied.